                                                                                   FILED
                                                                              September 21, 2020
                           UNITED STATES DISTRICT COURT                     CLERK, U.S. DISTRICT COURT
                                                                            WESTERN DISTRICT OF TEXAS
                            WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION                                       CD
                                                                         BY: ________________________________
                                                                                                 DEPUTY


UNITED STATES OF AMERICAN                           )
                                                    )
v.                                                  ) MAGISTRATE NO. SA-20-MJ-1128
                                                    )
JAYLYN CHRISTOPHER MOLINA (1)                       )
KRISTOPHER SEAN MATTHEWS (2)                        )



     MOTION TO UNSEAL CRIMINAL COMPLAINT, SUPPORTING AFFIDAVIT,
                        AND ARREST WARRANT


TO THE HONORABLE COURT:

       The United States of America, by and through the United States Attorney for the Western

District of Texas, files this its Motion to Unseal the Criminal Complaint, Supporting

Affidavit, Arrest Warrants, and in support would show this Honorable Court:

                                               I.

       The disclosure of the above described Criminal Complaint, Supporting Affidavit,

and Arrest Warrants no longer jeopardizes the investigation as the defendants have been

arrested in Tennessee and San Antonio. However, the Government would request that the Clerk

of the Court be ordered to unseal these materials at the initial appearance in Tennessee and San

Antonio.

       WHEREFORE, premises considered, the Government respectfully requests that the

Clerk of the Court    be ordered to unseal the Criminal Complaint, Supporting Affidavit,

Arrest Warrants,
and this Motion.


                         Respectfully submitted,

                         JOHN F. BASH
                         United States Attorney


                                   /s/
                   By:   ___________________________________
                         MARK ROOMBERG
                         Assistant United States Attorney
                         State Bar No. 24062266
                         601 N.W. Loop 410, Suite 600
                         San Antonio, TX 78216
                         Ph: 210-384-7025
                         Fax: 210-384-7028




                            2
